ACCEPTED
                                                                                                    05-16-01363-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                                  1/31/2018 9:51 AM
                                                                                                         LISA MATZ
                                                                                                             CLERK


                                                p
                        THE SWEARINGEN
                              R  A. S
                                       L, P.C.
                                           AW FIRM FILED IN
                                        OBERT   WEARINGEN             5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
3002 Texas Avenue South                                               1/31/2018   9:51:35 AM
                                                                        Robert A. Swearingen, Attorney
College Station, Texas 77845-5048                                        Byron
                                                                            LISAD. Thompson,
                                                                                    MATZ Attorney
Telephone ~ (979) 680-9993                                             Dee Swearingen, Office Manager
                                                                                ClerkMurphy,
Facsimile ~ (979) 680-9991                                                Cheyenne            Paralegal
E-mail ~ first name@swearingenlaw.com

                                          January 31, 2018

COURT OF APPEALS FOR THE                                               Via Electronic Filing
FIFTH DISTRICT OF TEXAS AT DALLAS
Attn: Lisa Matz, Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202

        Re:      Cause No. 05-16-01363-CV; In the Matter of Bryant Bartley Hoover; In the
                 Court of Appeals for the Fifth Judicial District
Dear Clerk:

      Please be advised that I, Robert A. Swearingen, will be presenting argument on
February 7, 2018 at 1:00 p.m. on behalf of Bryant Bartley Hoover.

      Thank you for your attention to this matter. If you have any questions, please
contact my office.


                                                  Very truly yours,


                                                    /s/ Robert A. Swearingen
                                                  ROBERT A. SWEARINGEN
                            CERTIFICATE OF SERVICE

       I certify that on January 31, 2018, I served a copy of this document on the parties
listed below by electronic service and that the electronic transmission was reported as
complete. My e-mail address is robert@swearingenlaw.com.

John R. Rolater
Assistant Criminal District Attorney
2100 Bloomdale Road, Suite 200
McKinney, Texas 75071
jrolater@co.collin.tx.us


                                               /s/ Robert A. Swearingen
                                             ROBERT A. SWEARINGEN